                                                  Notice Recipients
District/Off: 0971−3                   User: rrombawa                      Date Created: 7/28/2020
Case: 20−30579                         Form ID: OFRDNI                     Total: 3


Recipients of Notice of Electronic Filing:
ust         Office of the U.S. Trustee / SF     USTPRegion17.SF.ECF@usdoj.gov
aty         Ori Katz         okatz@sheppardmullin.com
                                                                                                          TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Professional Investors Security Fund, Inc. 350 Ignacio Blvd.    #300       Novato, CA 94949
                                                                                                          TOTAL: 1




      Case: 20-30579          Doc# 15-1        Filed: 07/28/20        Entered: 07/28/20 09:17:53          Page 1 of
                                                           1
